[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-16564                   MAY 4, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                        ________________________

                      D. C. Docket No. 05-00036-CV-4

UNITED STATES OF AMERICA,


                                                      Plaintiff-Appellee,

                                   versus

$29,568.20 in US CURRENCY, et al.,

                                                      Defendants,

GLENN MCCLOUD,

                                                      Intervenor-Defendant
                                                      Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Georgia
                      _________________________

                               (May 4, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.
PER CURIAM:

      Glenn McCloud, pro se, appeals the district court’s order granting the

government’s motions to dismiss his civil forfeiture proceedings and to apply a

portion of the seized funds to an outstanding criminal fine. On appeal, McCloud

argues that: (1) in his underlying criminal case, the district court did not have

jurisdiction; (2) in this case, the government did not have authority to seize the

funds; (3) the district court could not order the funds to be applied towards his

outstanding criminal fine because they were not connected with criminal activity;

and (4) he was not afforded an opportunity to be heard with regard to this issue.

Finally, McCloud argues that his attorneys were ineffective, both in the underlying

criminal proceedings and in the instant case.

      Because the district court generally can enforce a judgment imposing a fine

against all property of a person who owes a criminal fine, we affirm the district

court’s order.

      AFFIRMED.1




      1
       McCloud also has filed a motion to remand. We DENY the motion because it contains
no new issues or arguments.

                                            2